DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered.
Regarding the missing two EP documents on the IDS dated 7/10/2020, applicant stated they would submit them later.
Applicant’s terminal disclaimer overcame the nonstatutory double patenting rejection over U.S. Patent No. 10,631,977.
Regarding the rejection under 35 U.S.C. 102(a)(2) as being anticipated by Spenser et al (2017/0095331), the strings, threads or suture loops are fully capable of being removed by a method such as untying. Said strings, threads or suture loops are still strings, threads or suture loops and, in combination with the covering, can be considered a “standalone accessory”. “Standalone accessory” has not been defined in the specification and can be interpreted broadly if necessary.
Regarding the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Spenser et al (2017/0095331), one having ordinary skill in art, such as a heart surgeon, has a very high level of making tubes. A tube is either formed as a tube or formed from a sheet and rolled attaching two ends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 12-14, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spenser et al (2017/0095331).
Spenser et al teaches a prosthetic heart valve comprising:

    PNG
    media_image1.png
    612
    522
    media_image1.png
    Greyscale

a radially expandable and collapsible frame 200 having an inflow end and an outflow end, and comprising a plurality of apices;
a plurality of valve leaflets 400 positioned at least partially in the frame and configured to control blood flow through the prosthetic heart valve;
and a covering 700 disposed around the frame (positively claimed). 

    PNG
    media_image2.png
    291
    512
    media_image2.png
    Greyscale

The covering comprising a plurality of pre-positioned (final product is not differentiated by “pre-positioned”) the string, thread, or suture loops fitted over apices of the frame (as depicted) such that the covering 700 and the plurality of pre-positioned string, thread, or suture loops are attachable to and separable (fully capable of) from the frame as a standalone accessory. 
As shown above, each of said strings, threads or suture loops on the outflow and outflow ends comprise a separate piece of string, thread, or suture.

Claims 2, 6, 14, 17, see the depicted figure above having a plurality of pre-positioned string, thread, or suture loops are attached at both ends to anchor the covering to the frame. 
Claims 5 and 13, see at least the uppermost arrow above.
Claims 7 and 18, wherein a vertical height of the covering between the first and second ends of the covering is shorter than a height of the frame as shown above.
Claim 8, referring to figure 2b, the both the connecting element 500 and triangular sealing elements 600 are made from cloth; see par. 0102 and 0103. The same cross-hatching is used for the connecting element, triangular sealing elements and outer sleeve 700 (covering). Additionally, par. 0104 teaches the outer skirt 700 facilitates tissue growth to secure the prosthetic in place. It is the examiner position that the covering comprising a cloth layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Spenser et al (2017/0095331).
Spenser et al teaches a prosthetic heart valve as described above, however, fails to teach the covering is tubular due to attaching two ends.
It would have been obvious to one having ordinary skill in the art to have tried and formed the covering that forms a tubular structure by attaching two ends with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738